IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs November 10, 2010

    JAMES EDWARD BOSTIC, JR., a.k.a. JAMES EDWARD DALTON
                  v. STATE OF TENNESSEE

             Direct Appeal from the Criminal Court for Davidson County
                    No. 2006-D-3195     J. Randall Wyatt, Judge




              No. M2010-00290-CCA-R3-PC - Filed September 19, 2011


Petitioner, James Edward Bostic, Jr., appeals from the trial court’s summary dismissal of his
petition for post-conviction relief. The record reflects that on February 7, 2007, Petitioner
pled guilty in the Criminal Court of Davidson County to aggravated burglary, a Class C
felony, and received a sentence of seven years and six months as a Range II offender
pursuant to a negotiated plea agreement, with the manner of service to be determined by the
trial court. The trial court ordered the sentence to be served in community corrections, and
judgment was entered June 26, 2007. On August 7, 2009, the trial court entered an order
which revoked the community corrections sentence and ordered the original sentence of
seven years and six months to be served by incarceration. Petitioner filed his pro se petition
for post-conviction relief on November 30, 2009. The petition alleged as grounds for relief
that the conviction was based on an unlawfully induced guilty plea and that he received
ineffective assistance of counsel. The factual allegations of ineffective assistance of counsel
pertained to representation at the community corrections revocation proceedings. On January
5, 2010, the trial court dismissed the petition without an evidentiary hearing or appointing
counsel, on the basis that the petition was barred by the one year statute of limitations for
post-conviction proceedings found in Tennessee Code Annotated section 40-30-102(a). In
light of, and based upon the court’s holding in Carpenter v. State, 136 S.W.3d 608 (Tenn.
2004) and Anthony L. Grant, Jr. v. State, No. M2007-00052-CCA-R3-PC, 2008 WL 4169985
(Tenn. Crim. App. Sept. 8, 2008), no perm. app. filed, we affirm the trial court’s order
insofar as it dismissed the post-conviction petition as to the original conviction. However,
as to the petitioner’s claims of ineffective assistance of counsel in the community corrections
revocation proceedings, we reverse the judgment of the trial court and remand for further
proceedings.

                     Tenn. R. App. P. 3 Appeal as of Right;
Judgment of the Criminal Court Affirmed in Part; Reversed and Remanded in Part
T HOMAS T. W OODALL, J., delivered the opinion of the Court, in which J AMES C URWOOD
W ITT, J R. and A LAN E. G LENN, JJ., joined.

James Edward Bostic, Jr., Clifton, Tennessee, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; Clark B. Thornton, Assistant Attorney
General; Victor S. (Torry) Johnson III, District Attorney General; and Amy Eisenbeck,
Assistant District Attorney General, for the appellee, the State of Tennessee.

                                          OPINION

       As aptly stated by this Court in Anthony L. Grant, Jr.,

       Tennessee’s Post-Conviction Procedure Act provides that a claim for post-
       conviction relief must be filed “within one (1) year of the date of the final
       action of the highest state appellate court to which appeal is taken or, if no
       appeal is taken, within one (1) year of the date on which the judgment became
       final, or consideration of such petition shall be barred.” Tenn. Code Ann. §
       40-30-102(a) (2006). “As a general rule, a trial court’s judgment becomes
       final thirty days after its entry unless a timely notice of appeal or a specified
       post-trial motion is filed.” State v. Pendergrass, 937 S.W.2d 834, 837 (Tenn.
       1996) (citing Tenn. R. App. 4(a) and (c)).

       There are few exceptions to this limitations period. The Post-Conviction
       Procedure Act provides that a petition may be filed beyond the expiration of
       the one-year limitations period if the otherwise untimely claim (1) is based on
       a constitutional right that did not exist at trial, (2) is based on new scientific
       evidence, or (3) seeks relief from a sentence that was enhanced because of a
       previous conviction that was later held to be invalid. Tenn. Code Ann. § 40-
       30-102(b)(1)-(3). Additionally, the one-year limitations may not deny a
       petitioner a reasonable opportunity to assert a claim in a meaningful time and
       manner when the failure to file in a timely manner is due to circumstances
       beyond a petitioner’s control. State v. McKnight, 51 S.W.3d 559, 563 (Tenn.
       2001); Williams v. State, 44 S.W.3d 464 (Tenn. 2001); Sands v. State, 903
S.W.2d 297, 301 (Tenn. 1995).

Anthony L. Grant, Jr., 2008 WL 4169985 at, *2.

       As in Anthony L. Grant, Jr., Petitioner’s case does not involve applicability of any of
the statutory or due process exceptions to the statute of limitations. The judgment of

                                              -2-
conviction for aggravated burglary was entered June 26, 2007. Petitioner did not appeal the
manner of service imposed by the trial court. Thus, the post-conviction petition filed on
November 30, 2009, was clearly filed outside the applicable one year statute of limitations
insofar as it attacks the original conviction.

      However, in Carpenter, our Supreme Court, in ruling on a question of first
impression, held, “the issue of ineffective assistance of counsel in a revocation of a
community corrections sentence may be raised in a post-conviction proceeding.” Carpenter,
136 S.W.3d at 612.

       In Carpenter, the petitioner’s post-conviction petition attacked only the revocation of
his community corrections sentence, based upon ineffective assistance of counsel, and did
not challenge the original conviction. Id. at 610. The trial court dismissed the petition based
upon the ground that the right to effective assistance of counsel does not apply in a
revocation hearing. The Tennessee Court of Criminal Appeals reversed. On appeal to the
Tennessee Supreme Court, the Court noted,

       The State contends that the Court of Criminal Appeals erred in holding that a
       post-conviction petition may properly challenge the revocation of a community
       corrections sentence. The State concedes that a petitioner whose community
       corrections sentence has been revoked may attack the later re-sentencing in a
       post-conviction proceeding, but it asserts that the Post-Conviction Procedure
       Act does not provide for post-conviction relief from an order revoking a
       community corrections sentence. The State argues that the Court of Criminal
       Appeals erred in determining that a community corrections revocation could
       not be separated from the later re-sentencing and also erred in refusing to apply
       analogous case law that bars post-conviction challenges to the revocation of
       probation.

Id.

       The Supreme Court rejected the State’s argument, and affirmed the Court of Criminal
Appeals. The Supreme Court, as did the Court of Criminal Appeals, distinguished Young v.
State, 101 S.W.3d 430 (Tenn. Crim. App. 2002), which holds that an order revoking
probation “is not a ‘sentence’ that may be challenged under the Post-Conviction Procedure
Act.” Carpenter, 136 S.W.3d at 611. Noting significant differences between the revocation
of a community corrections sentence and the revocation of probation, including that the trial
court in community corrections revocation proceedings has the authority to order a longer
sentence, the Supreme Court declined to extend Young to community corrections
proceedings. Id. at 612. In Carpenter, the Supreme Court, in no uncertain terms, held that

                                              -3-
a petitioner in a post-conviction proceeding may raise the issue of ineffective assistance of
counsel during the revocation of a community corrections sentence proceeding, as well as
the portion of the proceeding involving possible re-sentencing. No exception to this ruling
was made for the circumstance when the original sentence is not increased after a community
corrections sentence is revoked.

        Accordingly, in Anthony L. Grant, Jr., this Court held that “the trial court need not
‘resentence’ a defendant - - i.e., extend the length of the defendant’s sentence - - upon
revoking a defendant’s community corrections sentence for the defendant to have the right
to file a post-conviction petition.” Anthony L. Grant, Jr., 2008 WL 4169985 at, *4.

        The trial court erred in its order to the extent it summarily dismissed the petition as
it relates to claims of ineffective assistance of counsel during the community corrections
revocation proceeding. All other claims in the petition were properly dismissed.

                                      CONCLUSION

       The judgment of the post-conviction court is affirmed in part and reversed in part.
The case is remanded to the post-conviction court for appointment of counsel and additional
proceedings consistent with the Post-Conviction Procedure Act. On remand, Petitioner is
limited to asserting post-conviction claims associated with the trial court’s August 2009 order
revoking the community corrections sentence.


                                                    ___________________________________
                                                    THOMAS T. WOODALL, JUDGE




                                              -4-